          Case 2:18-cv-01276-JS Document 30 Filed 10/09/18 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                    :
 BRIAN McCAFFERTY and MELISSA       :
 McCAFFERTY, individually and on    : Civil Action
 behalf of their minor child, C.M., :
                                    : No. 2:18-cv-01276-JS
      Plaintiffs,                   :
                                    :
          v.                        :
                                    :
 NEWSWEEK MEDIA GROUP, LTD. t/a :
 NEWSWEEK, LLC, and/or              :
 NEWSWEEK, INC., and/or             :
 NEWSWEEK,                          :
                                    :
      Defendants.                   :
                                    :

                            WITHDRAWAL OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly withdraw the appearance pro hac vice of Matthew E. Kelley, Esq. of Ballard

Spahr LLP, as counsel of record for Defendant Newsweek, LLC (“Newsweek”) in the above-

captioned matter. Newsweek will continue to be represented by its other counsel of record.

Dated: October 9, 2018                   Respectfully submitted,

                                         BALLARD SPAHR LLP

                                         By:    /s/ Matthew E. Kelley
                                               Matthew E. Kelley (pro hac vice)
                                               1909 K Street NW, 12th Floor
                                               Washington, DC 20006
                                               202.508.1112
                                               kelleym@ballardspahr.com
          Case 2:18-cv-01276-JS Document 30 Filed 10/09/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2018, I caused a copy of the foregoing Withdrawal of

Appearance to be served via the Court’s CM-ECF system upon the following:

                                    Dion Rassias, Esq.
                                    The Beasley Firm, LLC
                                    1125 Walnut Street
                                    Philadelphia, PA 19107
                                    dgr@beasleyfirm.com

                                    Attorney for Plaintiffs

                                    Jeremy D. Mishkin
                                    Montgomery McCracken Walker & Rhoads LLP
                                    1735 Market Street
                                    Philadelphia, PA 19103
                                    jmishkin@mmwr.com

                                    Attorney for Newsweek, LLC

                                                   /s/ Matthew E. Kelley__
                                                   Matthew E. Kelley
